Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 April 17, 2013 SUBJECT: LAST CHANCE TO REGISTER: Another Opportunity For Monthly Cash Flow ­Join us for the launch of the CS Silver Shares Covered Call ETN This message contains graphics. If you do not see the graphics, click here to view . Another Opportunity for Monthly Cash Flow Credit Suisse Silver Shares Covered Call ETN (SLVO) Please join us on a webcast today at 2:00 p.m. EDT for an update on our Covered Call Strategies and learn about the newest member of the Credit Suisse ETN family, SLVO. Register for the Webcast Key Features of the Credit Suisse Silver Shares Covered Call ETN (SLVO): - Monthly cash distributions based on premiums generated - Long position in the shares of the iShares® Silver Trust ETF (Ticker: SLV UP) in conjunction with a 6% out-of-the-money call option (monthly) - First U.S. exchange traded product offering a covered call strategy on a silver investment - Expected Nasdaq listing - Rules-based and transparent strategy Credit Suisse ETN Products - Silver Shares Covered Call Exchange Traded Notes - SLVO - New! - Gold Shares Covered Call Exchange Traded Notes - GLDI - MLP Index Exchange Traded Notes - MLPN - Merger Arbitrage Index Exchange Traded Notes - CSMA - Merger Arbitrage Index Leveraged Exchange Traded Notes - CSMB - Long/Short Equity Index Exchange Traded Notes - CSLS - Market Neutral Equity Exchange Traded Notes - CSMN Selected Investment Considerations - The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the applicable Index. Furthermore, the return at maturity or upon repurchase will be reduced by any fees and charges associated with the ETNs and the relevant Index. Therefore, the level of the Index must increase by an amount sufficient to offset the applicable fees and charges. - You will not receive fixed periodic interest payments on any ETN. Certain ETNs may provide for the payment of periodic coupons. The amount of any such coupon payment will vary and could be zero. - Although the return on the ETNs will be based on the performance of the applicable Index, the payment of any amount due on the ETNs, including any payment upon redemption, acceleration or at maturity, and coupon payments (if any) is subject to the credit risk of Credit Suisse. Investors are dependent on Credit Suisse’s ability to pay all amounts due on the ETNs, and therefore investors are subject to our credit risk. In addition, any decline in our credit ratings, any adverse changes in the market’s view of our creditworthiness or any increase in our credit spreads is likely to adversely affect the market value of the ETNs prior to maturity. - Unfavorable price movements in the shares of the iShares® Silver Trust (the “SLV shares”) or the options on the SLV shares may cause negative performance of the Credit Suisse NASDAQ Silver FLOWSTM 106 Index (the “SLVO Index”) and loss of your investment, and there is no assurance that the strategy on which the SLVO Index is based will be successful. - We expect that investors will purchase and sell the ETNs primarily in the secondary market through the exchange on which such ETNs are listed. We have no obligation to maintain any listing on any exchange, and may delist the ETNs at any time. - The indicative value of the ETNs is not the same as the closing price or any other trading price of the ETNs in the secondary market. The trading price of the ETNs at any time is the price at which you may be able to sell your ETNs in the secondary market at such time, if one exists.
